This opinion is subject to revision before final
                       publication in the Pacific Reporter

                                2019 UT 11


                                   IN THE

      SUPREME COURT OF THE STATE OF UTAH

                             STATE OF UTAH,
                               Petitioner,
                                      v.
           HONORABLE ANN BOYDEN and BELA A. FRITZ,
                       Respondents.

                             No. 20170936
                         Filed March 20, 2019

                On Petition for Extraordinary Relief

                     Third District, Salt Lake
                The Honorable Judge Ann Boyden
                          No. 16192620

                                Attorneys:
    Sean D. Reyes, Att’y Gen., John J. Nielsen, Asst. Solic. Gen.,
                   Salt Lake City, for petitioner
Brent M. Johnson, Nancy J. Sylvester, Salt Lake City, for respondent
                      Judge Ann Boyden
  Lori J. Seppi, Isaac E. McDougall, Salt Lake City, for respondent
                             Bela A. Fritz

   JUSTICE PEARCE authored the opinion of the Court in which
  ASSOCIATE CHIEF JUSTICE LEE, JUSTICE PETERSEN, JUDGE APPLEBY,
                  and JUDGE POHLMAN joined.
     Having recused themselves, CHIEF JUSTICE DURRANT and
           JUSTICE HIMONAS did not participate herein.
COURT OF APPEALS JUDGES KATE A. APPLEBY and JILL M. POHLMAN sat.

  JUSTICE PEARCE, opinion of the Court:
                        STATE v. HON. BOYDEN
                         Opinion of the Court

                         INTRODUCTION
   ¶1 In this somewhat unconventional proceeding, the State
seeks to overturn a conviction it recently obtained. The State appears
convinced of the defendant’s guilt but nevertheless claims it has
convicted the wrong person and wants to correct that error. The
person the State convicted—that is, the person who was sent to
prison for the crime—opposes the State’s efforts.
    ¶2 The district court rebuffed the State’s attempt to fix the
situation with a motion made under Utah Rule of Civil Procedure
60(b), reasoning that the court had lost jurisdiction over the case and
that the State needed to proceed under the Post-Conviction
Remedies Act (PCRA). The State petitions us for extraordinary relief
and asks that we direct the district court to “exercise jurisdiction
over the State’s motion for relief under rule 60(b) . . . and vacate the
judgment and conviction . . . based upon the defendant’s fraud.” We
conclude that the district court had jurisdiction to adjudicate the
State’s motion and that rule 60(b), not the PCRA, provides the
mechanism through which the State may bring its challenge. We
grant the writ and direct the district court to entertain the State’s
motion.
                          BACKGROUND
   ¶3 The defendant 1 was driving a vehicle that appeared to be
unregistered and uninsured when Salt Lake City police pulled him
over. During the traffic stop, police searched the vehicle and
discovered drugs, drug paraphernalia, and a firearm.
    ¶4 The defendant allegedly identified himself as Bela Fritz. It is
unclear what measures the State undertook to confirm the
defendant’s identity, but the State apparently followed his lead and
believed he was Bela Fritz. The State charged and prosecuted the

_____________________________________________________________
   1 We use the term “defendant” to refer to the person arrested by
the State and presented to the district court as the individual charged
with the alleged offenses. That person represented to the court that
he was Bela Fritz. He was tried and sentenced under that name. As
explained below, infra ¶ 14 n.4, the State now believes that the person
tried and sentenced in district court was Bela’s brother, Aaron. The
defendant apparently still claims to be Bela Fritz (but his briefing is,
understandably, a little cagey on the topic of his identity). We stick
with the moniker defendant to mean the corporeal entity who sat
through trial and was sent to prison to serve the sentence.


                                   2
                         Cite as: 2019 UT 11
                        Opinion of the Court
defendant under the name Bela Fritz. 2 The defendant moved
through the criminal justice proceedings as Bela Fritz, at all times
representing himself to be that person.
    ¶5 The State charged Bela Fritz with several offenses:
possession of a controlled substance with intent to distribute, a first
degree felony, see UTAH CODE § 58-37-8(1)(a)(iii); purchase, transfer,
possession or use of a firearm by a restricted person, a third degree
felony, see id. § 76-10-503(3)(a); and possession of drug
paraphernalia, a class B misdemeanor, see id. § 58-37a-5(1). Following
plea negotiations, the State reduced the first offense to attempted
possession, a second degree felony. The second offense remained
unchanged, and the State dismissed the third offense. The defendant
pleaded guilty to the reduced charges. A presentence report was
then prepared with respect to Bela Fritz, recommending that he be
sentenced to imprisonment for the term directed by statute. See id.
§ 76-3-203(3).
    ¶6 At sentencing, the district court reduced the judgment of
conviction on the first offense to a third degree felony, applying
Utah Code section 76-3-402. 3 The district court then ordered that
Bela Fritz serve a term of imprisonment of up to five years for each
offense, with the sentences to run concurrently. The defendant was
then transported to the Utah State Prison.
    ¶7 When the defendant arrived at the Prison, a Department of
Corrections officer allegedly discovered that the defendant was not
who he claimed to be. The problem, according to the officer, was that
the two men did not look enough alike. During the intake process,
the officer viewed a photo of Bela Fritz that the Department had on
file and observed that it “did not resemble the person standing in
[his] office.” The officer then asked the defendant to confirm
personal information regarding his identity, and the defendant
_____________________________________________________________
   2A pretrial screening report prepared by Criminal Justice
Services, however, referred to the defendant as Stephen Larry Fritz.
   3 Section 402 provides that “the court may enter a judgment of
conviction for the next lower degree of offense and impose sentence
accordingly” if “the court, having regard to the nature and
circumstances of the offense . . . and to the history and character of
the defendant,” and after allowing “any victims . . . and the
prosecuting attorney an opportunity to be heard, concludes it would
be unduly harsh to record the conviction as being for that degree of
offense established by statute.” UTAH CODE § 76-3-402(1).


                                  3
                        STATE v. HON. BOYDEN
                         Opinion of the Court

allegedly confessed that he had used Bela Fritz’s identity rather than
his own. The officer ran the issue up the chain of command, and
eventually the State was notified that the Prison believed the
defendant was not, in fact, Bela Fritz.
    ¶8 Less than a month after final judgment had been entered
against Bela Fritz, the State returned to the district court claiming the
defendant had misled it about his identity. The State moved under
Utah Rule of Civil Procedure 60(b) to vacate the conviction, sentence,
and judgment. The State informed the district court that the
defendant had allegedly “assumed [the] name of another actual
person” for purposes of the criminal proceeding. Thus, the State
argued, it had erroneously convicted the defendant as “Bela Fritz,”
and the defendant had been sentenced against the backdrop of Bela
Fritz’s criminal background.
    ¶9 The State noted that the Utah Rules of Civil Procedure
“govern in any aspect of criminal proceedings where there is no
other applicable statute or rule.” UTAH R. CIV. P. 81(e). Arguing that
no other statute or rule governed these “unusual circumstances,” the
State asserted that rule 60(b) filled the gap. Applying subsection
(b)(3), the State asked the district court to vacate the conviction,
sentence, and judgment based on the defendant’s fraud,
misrepresentation, or other misconduct. See id. 60(b)(3). In the
alternative, the State urged the district court to invoke subsection
(b)(6), which authorizes a court to grant relief from a judgment,
order, or proceeding for “any other reason that justifies relief.” Id.
60(b)(6). The State also moved for a misplea, citing the fraud the
defendant allegedly perpetrated on the court.
    ¶10 The district court denied the motion. The court reasoned
that following imposition of a valid sentence, a district court loses
subject matter jurisdiction over the case. Accordingly, the court
concluded it had no authority to “consider and decide the issues
presented.” Even if it had jurisdiction, the court noted, “a [r]ule 60(b)
set aside and declaration of misplea [would not be] warranted.” In
the court’s view, the PCRA “establishe[d] the sole remedy” for the
State to challenge the conviction and sentence. See UTAH CODE § 78B-
9-102(1)(a). In addition, the court’s “authority to rescind acceptance
of a guilty plea [was] specifically limited to the window before
sentencing and judgment” and “that window [had] closed.”
   ¶11 The State moved the court to reconsider. The State pointed
to language in the PCRA authorizing “a person who has been
convicted and sentenced for a criminal offense [to] file an action.”
UTAH CODE § 78B-9-104(1). The State asserted that because it had

                                   4
                         Cite as: 2019 UT 11
                        Opinion of the Court
been neither convicted nor sentenced, the PCRA offered the State no
avenue to relief. The State also claimed that if the sentence and
judgment were vacated pursuant to its rule 60(b) motion, the court
could also address the State’s motion for a misplea.
   ¶12 Again, the district court denied the motion, concluding that
the State had neither asserted the court had jurisdiction nor directed
the court to authority to support the exercise of jurisdiction.
Undeterred, the State tried again, filing a motion to reconsider the
denial of its motion to reconsider. The State asserted that rule 60(b)
provided the court with jurisdiction to consider the issues the State
had raised. And the State implored the court to act because “the
Defendant’s fraudulent act of obtaining a conviction in the name of
another, real person” had resulted in an “innocent person now
ha[ving] a record of conviction for enhanceable crimes, including a
violent felony.”
    ¶13 The third time was not a charm. The district court again
declined. Citing its earlier ruling, the court rejected rule 60(b) as a
basis for jurisdiction or relief. This time, however, the court refused
to address whether the State might obtain relief through a PCRA
petition, stating the issue was an “abstract” question “not properly
before” it. The conviction, sentence, and judgment against Bela Fritz
were thus left intact even though the State allegedly had reason to
believe that Bela Fritz was not the person convicted and sent to
prison.
   ¶14 The State then filed a petition for extraordinary relief in this
court, invoking Utah Rule of Civil Procedure 65B. The State asks that
we direct the district court to “exercise jurisdiction over the State’s
motion for relief under rule 60(b).” 4 The State also asks that we

_____________________________________________________________
   4  In its petition, the State includes additional allegations
regarding the defendant’s identity. The State claims the defendant is
Bela Fritz’s brother, Aaron. According to the State, Aaron Fritz was
arrested in the underlying case while on probation in another matter.
Comparing Aaron Fritz’s alleged criminal history with Bela’s, the
State argues that the defendant would have been charged differently
and would have received a different plea bargain offer, had his
identity been known. The State also posits that the defendant would
not have received a reduction at sentencing under Utah Code section
76-3-402. The State thus claims the defendant was treated
differently—and more favorably—based on his alleged assumption
of Bela Fritz’s identity.


                                  5
                        STATE v. HON. BOYDEN
                         Opinion of the Court

vacate the conviction, sentence, and judgment against Bela Fritz
because of the defendant’s alleged fraud. The State asserts that
although such relief would usually be left to the district court on
remand, “this is a rare case in which all of the equities favor” taking
that course of action here.
                     STANDARD OF REVIEW
    ¶15 An aggrieved person, or a person whose interests are
threatened, may petition this court for relief if a lower court abuses
its discretion or exceeds its jurisdiction and “no other plain, speedy
and adequate remedy is available.” UTAH R. CIV. P. 65B(a), (d).
Unlike parties pursuing direct appeals, however, a petitioner who
demonstrates such error “has no right to receive a remedy that
corrects [the] lower court’s mishandling of [the] particular case.”
State v. Barrett, 2005 UT 88, ¶ 23, 127 P.3d 682. Whether relief is
granted is within our “sound discretion.” Id. We consider several
factors to decide whether to grant a petition, such as the
egregiousness of the error, the significance of the legal issue, and the
severity of the consequences resulting from the error. Id. ¶ 24.
    ¶16 When addressing a petition that asserts error in judicial
proceedings, our review is limited to “determin[ing] whether the
[lower court] has regularly pursued its authority.” UTAH R. CIV. P.
65B(d)(4). The issue here concerns whether the district court
regularly pursued its authority or abused its discretion in denying
the State’s motion for relief under Utah Rule of Civil Procedure
60(b). “A district court has broad discretion in ruling on a motion to
set aside an order or judgment under rule 60(b).” In re Willey, 2016
UT 53, ¶ 5, 391 P.3d 171 (citation omitted) (cleaned up). Thus, we
generally “review a district court’s denial of a 60(b) motion under an
abuse of discretion standard.” Id. (citation omitted).
   ¶17 Before us, the district court asserts that a court does not
abuse its discretion when it declines to apply a legal principle in a
novel fashion. According to the district court, unprecedented
applications of legal rules or principles would result in new law, and
a court does not abuse its discretion when it refuses to create new
law.
   ¶18 This misstates the discretion a district court possesses.
Although we sympathize with a district court that finds itself ruling
on a novel issue of law with little guidance, a district court’s
discretion does not extend to refusing to rule because the question
presented is one of first impression. District courts are often called
upon to play the role of legal frontiersmen and women. Such a role is
undoubtedly a challenging one. But it is one district courts are

                                   6
                          Cite as: 2019 UT 11
                         Opinion of the Court
constitutionally required to undertake. Full and fair adjudication of a
matter necessitates that district courts wrestle with questions of first
impression, identify the governing legal principles, and apply them
to the facts of the case. Whether the court’s conclusion would be
reviewed deferentially or de novo in no way alters its responsibility
to undertake that inquiry.
    ¶19 Misapplication of the law constitutes an abuse of discretion.
See, e.g., State v. Lowther, 2017 UT 34, ¶¶ 17, 45, 398 P.3d 1032 (“A
district court abuses its discretion when it admits or excludes
evidence under the wrong legal standard.” (citation omitted)
(internal quotation marks omitted)); Johnson v. Johnson, 2014 UT 21,
¶ 24, 330 P.3d 704 (“[T]he district court applied the wrong legal
standard, and in so doing, abused its discretion.”); State v. Ramirez,
2012 UT 59, ¶ 7, 289 P.3d 444 (“Applying the wrong legal standard,
however, will always exceed whatever limited discretion the
magistrate has in the bindover decision.”); Archuleta v. Galetka, 2011
UT 73, ¶ 152, 267 P.3d 232 (“A decision premised on flawed legal
conclusions . . . constitutes an abuse of discretion.” (citation
omitted)); Taylor-W. Weber Water Improvement Dist. v. Olds, 2009 UT
86, ¶ 3, 224 P.3d 709 (“The district court abuses its discretion when it
relies on an erroneous conclusion of law to come to its decision.”);
Menzies v. Galetka, 2006 UT 81, ¶ 55, 150 P.3d 480 (“If a district court’s
ruling on a 60(b) motion is based on clearly erroneous factual
findings or flawed legal conclusions, the district court has likely
abused its discretion.”); Barrett, 2005 UT 88, ¶ 17 (“As a general
matter, we agree with the proposition that the abuse-of-discretion
standard of review will at times necessarily include review to ensure
that no mistakes of law affected a lower court’s use of its
discretion.”); Lund v. Brown, 2000 UT 75, ¶ 9, 11 P.3d 277 (“A
decision premised on flawed legal conclusions, for instance,
constitutes an abuse of discretion.”).
   ¶20 The defendant asserts that abuse of discretion occurs only
in more limited circumstances, such as when a decision shocks one’s
sense of justice or results from bias, prejudice, or malice. But that is a
misstatement of the law.
   ¶21 When district courts have discretion to weigh factors,
balance competing interests, or otherwise choose among a range of
permissible approaches or outcomes, those discretionary
determinations must rest upon sound legal principles. For that
reason, when a legal conclusion is embedded in a district court’s
discretionary determination, we peel back the abuse of discretion
standard and look to make sure that the court applied the correct
law. See, e.g., Gardiner v. Taufer, 2014 UT 56, ¶ 23, 342 P.3d 269 (“[W]e

                                    7
                         STATE v. HON. BOYDEN
                         Opinion of the Court

review the district court’s legal conclusions in the context of a rule
60(b) ruling for correctness.”); see also, e.g., Rodriguez v. Kroger Co.,
2018 UT 25, ¶ 11, 422 P.3d 815 (noting that although “[a] trial court’s
decision . . . is reviewed under an abuse of discretion standard . . . ,
whether the district court applied the appropriate standard . . .
presents a legal question that we review for correctness” (citations
omitted) (internal quotation marks omitted)); McLaughlin v. Schenk,
2013 UT 20, ¶ 19, 299 P.3d 1139 (noting that although “application of
the law of the case doctrine is ordinarily reviewed under an abuse of
discretion standard . . . , when a legal question is presented to an
appellate court in law-of-the-case packaging, the abuse of discretion
standard must yield to the correctness standard of review” (citations
omitted) (internal quotation marks omitted)).
   ¶22 We apply that approach here. We review for correctness
the legal conclusions embedded in the district court’s denial of the
State’s rule 60(b) motion. We then determine whether the court
abused its discretion or regularly pursued its authority in denying
the motion. Finally, we consider whether to exercise our discretion to
grant the writ and instruct the district court to correct its error.
                              ANALYSIS
             I. The District Court Abused Its Discretion
            When It Declined to Exercise Jurisdiction over
                    The State’s Rule 60(b) Motion
    ¶23 The State moved for relief under Utah Rule of Civil
Procedure 60(b)(3), which provides that “[o]n motion and upon just
terms, the court may relieve a party or its legal representative from a
judgment, order, or proceeding for . . . fraud (whether previously
called intrinsic or extrinsic), misrepresentation or other misconduct
of an opposing party.” 5 The district court concluded that it lacked
_____________________________________________________________
   5 None of the parties to this proceeding challenge the State’s use
of Utah Rule of Civil Procedure 65B to seek extraordinary relief. And
we agree with the State that “no other plain, speedy and adequate
remedy [was] available.” See UTAH R. CIV. P. 65B(a). Although the
State may appeal an “illegal sentence,” UTAH CODE § 77-18a-1(3)(k),
here the State challenges the proceeding as a whole, including the
conviction. Cf. State v. Candedo, 2010 UT 32, ¶ 9, 232 P.3d 1008
(interpreting “illegal sentence” as the term appeared in Utah Rule of
Criminal Procedure 22(e), and noting that a challenge to an illegal
sentence may not “be used as a veiled attempt to challenge the
underlying conviction”); State v. Brooks, 908 P.2d 856, 860 (Utah 1995)
                                                         (continued . . .)
                                    8
                         Cite as: 2019 UT 11
                        Opinion of the Court
jurisdiction to consider the motion, and even if it had jurisdiction,
the PCRA provided the State’s sole remedy for pursuing its
challenge. Both of these conclusions present questions of law, and
we review them for correctness.
    ¶24 The district court erred in both respects. The State could
seek relief under rule 60(b) because neither the PCRA nor any other
statute or rule governs this aspect of the criminal proceeding. And
rule 60(b) provided the court with jurisdiction to consider the State’s
motion. This misapplication of the law infected the district court’s
rulings, and the court thus abused its discretion in denying the
State’s motion.
           A. The State Properly Moved Under Utah Rule of
           Civil Procedure 60(b) to Challenge the Defendant’s
                  Conviction, Sentence, and Judgment
   ¶25 Criminal matters are governed primarily by the Utah Rules
of Criminal Procedure. But those rules are not comprehensive. When
looking to fill the gaps between those rules, the Utah Rules of Civil
Procedure instruct that “[t]hese rules of [civil] procedure shall also
govern in any aspect of criminal proceedings where there is no other
applicable statute or rule, provided, that any rule so applied does not
conflict with any statutory or constitutional requirement.” UTAH R.
CIV. P. 81(e).
   ¶26 The question then is whether the State may avail itself of
Utah Rule of Civil Procedure 60(b) in a criminal proceeding to
challenge a conviction, sentence, and judgment allegedly entered
against an innocent person because a defendant misrepresented his
or her identity. In their responses to the petition, the district court
and the defendant assert the State categorically may not. They claim


(interpreting “illegal sentence” as the term appeared in Utah Rule of
Criminal Procedure 22(e), and noting that “[a] request to correct an
illegal sentence . . . presupposes a valid conviction”). The State may
also “seek discretionary appellate review of any interlocutory order
entered before jeopardy attaches.” UTAH CODE § 77-18a-1(4). But the
denial of the State’s rule 60(b) motion was not interlocutory. See
Migliore v. Livingston Fin., LLC, 2015 UT 9, ¶ 17, 347 P.3d 394 (“It is
well settled that an order denying relief pursuant to [r]ule 60(b) is
generally a final appealable order.” (quoting Mascaro v. Davis, 741
P.2d 938, 946 (Utah 1987))). Whether the denial was also entered
after jeopardy attached is not a question to which the parties have
paid much attention, and we leave its resolution for another day.


                                   9
                        STATE v. HON. BOYDEN
                         Opinion of the Court

that rule 60(b) applies only to a party who lost its case and that
allowing the State to move under rule 60(b) would enable the State
to seek otherwise impermissible relief. Additionally, in the
proceeding below, the district court concluded that the State could
raise its challenge only through the PCRA, not rule 60. We disagree.
Relief is not available to the State under the PCRA. And the State
may utilize rule 60(b) to bring the challenges it has asserted in this
case.
    ¶27 Rule 60(b) provides that “[o]n motion and upon just terms,
the court may relieve a party or its legal representative from a
judgment, order, or proceeding” for several reasons, including
“fraud . . . , misrepresentation or other misconduct of an opposing
party.” UTAH R. CIV. P. 60(b). Contrary to the arguments the district
court and the defendant make, nothing in the rule limits its use to a
party who lost. Although we have commented that “[r]ule 60(b) is
designed to provide relief to a party that has lost its case,” Kell v.
State, 2012 UT 25, ¶ 18, 285 P.3d 1133, our statement noted the rule’s
general purpose and common application—and was not definitive
commentary on the rule’s reach.
    ¶28 In Kell, we addressed whether a party could file a motion
under rule 60(b), and under subsection (b)(6) in particular, following
an appellate court’s affirmance of the underlying judgment. Id.
¶¶ 17–18, 21; see also UTAH R. CIV. P. 60(b)(6) (authorizing a court to
provide relief from a judgment or order for “any other reason that
justifies relief”). As part of that discussion, we noted that rule 60(b)
provides a vehicle for relief for unsuccessful parties and emphasized
that “[t]he remedies provided by rule 60(b) should not be
understood to be a substitute for appeal.” Kell, 2012 UT 25, ¶ 18
(citation omitted) (internal quotation marks omitted). We concluded
that we would “allow a 60(b) motion after an appellate court has
affirmed the underlying judgment only in unusual and exceptional
circumstances.” Id. ¶ 21 (internal quotation marks omitted). And
“those unusual and exceptional circumstances would have to be
circumstances that did not manipulate or circumvent the” PCRA. Id.
¶ 22 (internal quotation marks omitted). We did not consider
whether rule 60(b) could be used by a prevailing party, and we were
not attempting to set any such limits on the rule’s scope or
application. See id.
    ¶29 Kell is nevertheless instructive to the question before us. In
Kell, the district court read into rule 60(b) a requirement not present
in the rule’s text, namely, that a case must be “pending” at the time
the motion is filed. Id. ¶ 16. We rejected that requirement after
considering the rule’s broader purpose: “The rule seeks to strike a

                                  10
                         Cite as: 2019 UT 11
                        Opinion of the Court
delicate balance between two countervailing impulses: the desire to
preserve the finality of judgments and the incessant command of the
court’s conscience that justice be done in light of all the facts.” Id.
¶ 16 (citation omitted) (internal quotation marks omitted). Rule
60(b)’s “whole purpose is to make an exception to finality,” id.
(citation omitted), when the strong interest in the finality of
judgments is outweighed by the paramount importance of
preserving our courts as arbiters of just and equitable proceedings.
     ¶30 Here, as in Kell, rule 60(b) does not support reading into it
an additional, nontextual requirement—that only nonprevailing
parties may invoke it. When, for example, the discovery of fraud,
misrepresentation or other misconduct undermines a court’s
confidence that a judgment resulted from a just and fair proceeding,
the interest in preserving the judgment gives way, regardless of
which party discovered the fraud and attempted to undo it.
Accordingly, prevailing parties are not categorically barred from
filing motions under rule 60(b).
   ¶31 The district court and the defendant assert that by allowing
the State to seek relief under rule 60(b) in this case, we are
“permit[ting] the State to seek relief from a judgment for other rule
60(b) reasons” and “arguably open[ing] the door for the State to
challenge an acquittal.” We are unpersuaded by the argument that if
we permit the State to move under rule 60(b), we are opening
Pandora’s box. Our decision does not upend any existing limits on
the State’s ability to challenge a final judgment in a criminal case.
And it should not be read so broadly.
    ¶32 By the civil rules’ plain language, the State may invoke rule
60(b) to challenge a judgment only if “there is no other applicable
statute or rule, provided, that any rule so applied does not conflict
with any statutory or constitutional requirement.” UTAH R. CIV. P.
81(e). We thus address whether any other rule of criminal procedure
applies, as well as whether the PCRA precludes the State from
moving under rule 60(b), as the district court concluded.
    ¶33 Our rules of criminal procedure contain only one provision
authorizing a postsentencing challenge on nonclerical grounds. Rule
22(e) permits a district court to correct a sentence that “exceeds the
statutorily authorized maximums;” “is less than statutorily required
minimums;” “violates Double Jeopardy;” “is ambiguous as to the
time and manner in which it is to be served;” “is internally
contradictory;” or “omits a condition required by statute or includes
a condition prohibited by statute.” UTAH R. CRIM. P. 22(e). None of
these circumstances are present here. And neither rule 22(e) nor any


                                  11
                        STATE v. HON. BOYDEN
                         Opinion of the Court

other rule of criminal procedure prohibits other postsentencing
challenges to a conviction, sentence, or judgment.
    ¶34 Rule 60(b) may therefore fill that gap in our criminal rules
and allow a challenge that falls within the rule’s provisions, so long
as application of the rule does not conflict with a statutory or
constitutional requirement. 6 See UTAH R. CIV. P. 81(e). The district
court properly considered the PCRA as a possible source of conflict.
As we have noted, “The PCRA and rule 60(b) can be in direct
conflict.” Kell, 2012 UT 25, ¶ 25. The PCRA “establishes the sole
remedy for any person who challenges a conviction or sentence for a
criminal offense and who has exhausted all other legal remedies,”
and “replaces all prior remedies for review, including extraordinary
or common law writs.” UTAH CODE § 78B-9-102(1)(a). Thus, while
“the PCRA does not fully extinguish the relevance of rule 60(b),” see
Kell, 2012 UT 25, ¶ 25, it limits the rule’s application. But the PCRA
does not apply to the State and thus does not limit the rule’s
application here. 7

_____________________________________________________________
   6 Other states have reached this same conclusion in similar
circumstances. See, e.g., People v. Martinez, 350 P.3d 986, 992–94 (Colo.
App. 2015) (construing the prosecution’s argument as a motion to
reconsider under rule 60(b), noting that although “[t]here is no
applicable rule of criminal procedure permitting a trial court to
reconsider an order dismissing a criminal case,” the state’s rules of
criminal procedure “permit[] a court to look to the rules of civil
procedure in the absence of an applicable criminal rule”); State v.
Brown, No. 13 MA 172, 2014 WL 7475170, at *12, *14 (Ohio Ct. App.
Dec. 29, 2014) (concluding that “a Civ.[]R. 60(B) motion to vacate a
dismissal order can be filed by the state via Crim. R. 57(B),” which
provides that a court “shall look to the rules of civil procedure and to
the applicable law if no rule of criminal procedure exists” (citation
omitted)).
   7 This may be the first time we have considered whether the State
can move for relief under rule 60(b) in a criminal matter. But
criminal defendants have previously employed the rule when
seeking postconviction relief. In Menzies v. Galetka, a death row
inmate moved under rule 60(b) to overturn the dismissal of his
petition for postconviction relief. 2006 UT 81, ¶ 2, 150 P.3d 480. We
concluded that he was “entitled to rule 60(b)(6) relief due to the
extraordinary circumstances of [his attorney’s] ineffective assistance
of counsel and grossly negligent representation.” Id. ¶ 118. In Kell,
                                                       (continued . . .)
                                   12
                          Cite as: 2019 UT 11
                         Opinion of the Court
    ¶35 Although the PCRA “establishes the sole remedy for any
person who challenges a conviction or sentence for a criminal
offense,” UTAH CODE § 78B-9-102(1)(a), it only authorizes the filing of
petitions by persons convicted or sentenced, id. § 78B-9-104(1).
Challenges may be brought only by “a person who has been
convicted and sentenced for a criminal offense.” Id. The State is not
such a person.
    ¶36 Moreover, the PCRA establishes a framework under which
the State may respond to petitions for relief. Under section 78B-9-106,
a PCRA claim must meet certain procedural and time limitations,
and in opposing the claim, “[t]he state may raise” those limitations
“at any time.” Id. § 78B-9-106(1), (2)(a) (emphasis added). In
addition, section 78B-9-108 equates the respondent opposing a PCRA
petition with the governmental entity that obtained the conviction or
sentence. Id. § 78B-9-108(3)(d) (providing that “[i]f the respondent
gives notice that it intends to retry or resentence the petitioner, the
trial court may order any supplementary orders . . . that may be
necessary” (emphasis added)).
   ¶37 The PCRA thus does not authorize the State to challenge a
conviction or sentence as the district court suggested. Because the
State lacked another path to bring this issue before the court, the
State properly invoked rule 60(b). 8



we affirmed the denial of the defendant’s rule 60(b) motion seeking
relief from the dismissal of his petition for postconviction relief, but
as noted above, we remarked that “the PCRA does not fully
extinguish the relevance of rule 60(b).” Kell, 2012 UT 25, ¶¶ 1, 25.
   8 We note an interesting question that we do not reach today. A
rule 60(b)(3) motion must be brought within ninety days of
judgment. See UTAH R. CIV. P. 60(c) (requiring that any motion
brought under subsections (b)(1), (2), or (3) “be filed within a
reasonable time and . . . not more than 90 days after entry of the
judgment or order” at issue). And here, the State discovered the
alleged fraud and brought its motion within that period.
    Nothing we say today should be interpreted as a concession that
the State is without a mechanism to address a defendant’s
misrepresentation if the State discovers it more than three months
after the entry of judgment. We have acknowledged that rule 60
“does not limit the power of a court to entertain an independent
action to relieve a party from a judgment, order or proceeding or to
set aside a judgment for fraud upon the court.” UTAH R. CIV. P. 60(d).
                                                      (continued . . .)
                                  13
                         STATE v. HON. BOYDEN
                          Opinion of the Court

                  B. Rule 60(b) Grants the District Court
                Jurisdiction to Consider the State’s Motion
    ¶38 The district court concluded that it could not consider the
State’s rule 60(b) motion because it lacked jurisdiction to do so. The
district court cited the general rule that “[o]nce a court imposes a
valid sentence and final judgment is entered, the court . . . loses
subject matter jurisdiction over the case.” State v. Rodrigues, 2009 UT
62, ¶ 13, 218 P.3d 610. Based on this principle, all of the parties to this
proceeding assume that upon entry of the judgment against Bela
Fritz, the district court lost subject matter jurisdiction over the
matter. That may well have been the case. 9 But even assuming the


    Although we need not reach the question, we note that we, as
well as others, have acknowledged that courts have inherent
authority to set aside judgments obtained through fraud on the
court. See, e.g., Weber Cty. v. Chambers, 2001 UT 53, ¶ 7, 28 P.3d 694
(“[A]ppellate courts certainly have within their purview the right to
raise, sua sponte, the issue of fraud on the court . . . .”); State v.
Schreiber, 245 P.2d 222, 223 (Utah 1952) (noting that a district court
has authority to vacate an order or judgment procured by fraud); see
also, e.g., United States v. Bishop, 774 F.2d 771, 774 (7th Cir. 1985)
(concluding that the district court properly exercised its inherent
authority to correct an order modifying a sentence, which had been
obtained due to the defendant’s misrepresentation); Goene v. State,
577 So. 2d 1306, 1309 (Fla. 1991) (addressing double jeopardy issues
related to a defendant’s “fraud upon . . . the court by falsely stating
his identity” and stating that “orders, judgments, or decrees which
are the product of fraud, deceit, or collusion may be vacated,
modified, opened or otherwise acted upon at any time” (emphasis
omitted) (citation omitted) (internal quotation marks omitted));
People v. Ryan, 640 N.Y.S.2d 978, 982, 984 (Sup. Ct. 1996) (concluding
that the district court had inherent authority to vacate an illegal
sentence obtained through the defendant’s “fraud and
misrepresentation of his name and past criminal record”); State v.
Foster, 484 N.W.2d 113, 116–17 (N.D. 1992) (concluding, when
addressing a defendant sentenced under an assumed name, that the
district court had inherent authority to correct judgments obtained
through fraud).
   9 We recognize the potential dissonance in the State’s position
that every aspect of the criminal proceeding was disrupted by the
defendant’s alleged misrepresentation of his identity, yet entry of the
sentence against Bela Fritz was sufficient to wrest the district court of
                                                        (continued . . .)
                                    14
                          Cite as: 2019 UT 11
                         Opinion of the Court
district court’s broad subject matter jurisdiction expired at that time,
the State’s motion under Utah Rule of Civil Procedure 60(b)
provided the court with jurisdictional authority to investigate the
issues raised.
    ¶39 Under our procedural rules, district courts retain
jurisdiction to address certain matters postsentencing and
postjudgment. Under the Utah Rules of Criminal Procedure, a
district court may arrest judgment prior to entry of a sentence,
correct a sentence if it embodies certain defects, stay a sentence
pending appeal, and correct clerical mistakes. UTAH R. CRIM. P. 22,
23, 27, 30. Under the Utah Rules of Civil Procedure, a district court
may correct clerical mistakes or relieve a party from a judgment
under certain circumstances. UTAH R. CIV. P. 60(a)–(c). District courts
may also entertain an independent action for relief from a judgment,
order, or proceeding due to fraud on the court. Id. 60(d).
    ¶40 In each of these circumstances, a district court is taking
action in a proceeding that has otherwise concluded, when we might
expect jurisdiction over the case to have expired. Moreover, from
time to time, we alter our rules of procedure, changing the
circumstances under which a district court may exercise jurisdiction
post judgment or post sentencing. When we do so, and redefine the
limits of district courts’ jurisdiction based on the language of a
particular rule, we are not referring to constitutional limits on
judicial authority. We are using the term “jurisdiction” to refer to the
principles, developed via rule-making procedures or embedded in
our case law, through which we regulate the proceedings that take
place in our courts. And we grant those rules “jurisdictional” status.
See State v. Lara, 2005 UT 70, ¶ 12, 124 P.3d 243.
   ¶41 Thus, as a matter of practice, we speak of such limits on
judicial authority as “jurisdictional.” “For example, when [this court]
turn[s] away an untimely filed appeal on the grounds that we do not
have jurisdiction to entertain it, we are granting ‘jurisdictional’ effect



subject matter jurisdiction. This potential dissonance is sharpest with
respect to the State’s alternative claim that the conviction, sentence,
and judgment are void under subsection (b)(4). See UTAH R. CIV. P.
60(b)(4). We do not reach the issue because rule 60(b) conferred
jurisdiction on the district court to consider the State’s motion. But
we note our case law suggesting that a void sentence would not
divest a district court of jurisdiction. See State v. Lim, 79 Utah 68, 7
P.2d 825 (1932).


                                   15
                         STATE v. HON. BOYDEN
                         Opinion of the Court

to our own rules of procedure.” Id. We have likewise spoken in
terms of “jurisdiction” when stating that, as a general rule, a court
loses subject matter jurisdiction over a case after it imposes a valid
sentence and final judgment is entered. See, e.g., Rodrigues, 2009 UT
62, ¶ 13. That “jurisdictional” principle is not of constitutional origin.
It is subject to overrides or exceptions set forth in our case law and in
our rules of procedure. See Ralphs v. McClellan, 2014 UT 36, ¶ 27, 337
P.3d 230.
   ¶42 Utah Rule of Civil Procedure 60(b) is such a rule. And
when a party moves under rule 60(b), following imposition of a
sentence and entry of final judgment, a district court has jurisdiction
to consider the motion. No other “specific” grant of authority is
needed, as the district court mistakenly suggested. The district court
therefore erred in concluding that it lacked jurisdiction to consider
the State’s rule 60(b) motion.
                II. Given the Important Questions and
               Consequences at Issue, We Exercise Our
                     Discretion and Grant the Writ
    ¶43 Having concluded the district court abused its discretion,
we must determine whether to grant the State’s petition. As noted
above, we have “outlined a number of nonexclusive factors a court
may consider in deciding whether to grant a petition for
extraordinary relief.” Gilbert v. Maughan, 2016 UT 31, ¶ 16, 379 P.3d
1263. “These factors include ‘the egregiousness of the alleged error,
the significance of the legal issue presented by the petition, [and] the
severity of the consequences occasioned by the alleged error . . . .’”
Id. (quoting State v. Barrett, 2005 UT 88, ¶ 24, 127 P.3d 682).
Additional factors may color or control our analysis, see id. ¶¶ 18, 20,
and in each instance, the determination of whether to grant relief is
tailored to the proceeding’s particular issues and circumstances.
   ¶44 Here, the significance of the legal issues presented and the
consequences of leaving the error uncorrected provide ample reason
to grant the petition. A defendant’s misrepresentation of his or her
identity is an illicit attempt to game the criminal justice system. It
carries with it troubling consequences. If unchecked, the defendant’s
conduct may result in a conviction being recorded against another.
In addition, the defendant’s sentence may not be tailored to his or
her background, criminal history, or mental or physical health. The
sentence may fall well short of legislative requirements in terms of
punishment and deterrence. And public safety may be put at risk.
The State is obstructed in the exercise of its prosecutorial discretion,
and district courts cannot determine appropriate sentences, when

                                   16
                         Cite as: 2019 UT 11
                        Opinion of the Court
operating against a backdrop of misinformation regarding a
defendant’s identity.
    ¶45 Accordingly, we exercise our discretion to grant the State’s
petition. We do not, however, grant all the relief the State seeks. We
decline to determine in the first instance that the defendant
misrepresented his identity. “[T]he challenged proceedings are
judicial in nature,” and our review extends no “further than to
determine whether the [district court] has regularly pursued its
authority.” UTAH R. CIV. P. 65B(d)(4). Having concluded the district
court failed to regularly pursue its authority in declining to exercise
jurisdiction over the State’s rule 60(b) motion, we instruct the court
to do so and vacate the order denying the State’s motion. But we do
not direct the district court to grant the motion and we offer no
opinion as to the motion’s merits. 10
                           CONCLUSION
    ¶46 The State may move under Utah Rule of Civil Procedure
60(b) to undo a conviction allegedly obtained on the basis of fraud,
misrepresentation, or other misconduct. Rule 60(b) confers
jurisdiction on a district court to adjudicate such a motion. The
district court therefore abused its discretion by declining to exercise
jurisdiction over the State’s rule 60(b) motion in the underlying
criminal proceeding. Given the important questions and
consequences at issue, we grant the State’s petition, vacate the order
denying the State’s rule 60(b) motion, and instruct the district court
to exercise jurisdiction over the matter.




_____________________________________________________________
   10 The State advocated in its rule 60(b) motion for a misplea but
has not highlighted that request in its arguments to this court. We do
not substantively address the misplea question, but instruct the
district court to exercise jurisdiction over the State’s rule 60(b)
motion, including the State’s arguments seeking a misplea.

                                  17